DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 1 (amended):  A method for determining a delay between signals, comprising: 
repeating following steps until each of preset sampling rates has been determined as a current sampling rate, wherein a first current signal at first is a recorded signal, and a second current signal at first is a reference signal: 
determining a current sampling rate from the preset sampling rates, and processing the first current signal and the second current signal according to the current sampling rate; determining a current delay according to the processed first current signal and the processed second current signal; determining a first target signal and a second target signal in the first current signal and the second current signal, respectively, according to the current delay; determining the first target signal as the first current signal, and determining the second target signal as the second current signal; and
determining a target delay between the recorded signal and the reference signal according to the current delay corresponding to each current sampling rate.

Claim 13 (amended):  An apparatus for determining a delay between signals, comprising: 
at least one processor; and 
a memory communicatively connected with the at least one processor; 
wherein, the memory stores instructions executable by the at least one processor, and the instructions are executed by the at least one processor to enable the at least one processor to: 
repeat following steps until each of preset sampling rates has been determined as a current sampling rate, wherein a first current signal at first is a recorded signal, and a second current signal at first is a reference signal: 
determining a current sampling rate from the preset sampling rates, processing the first current signal and the second current signal according to the current sampling rate; determining a current delay according to the processed first current signal and the processed second current signal; determining a first target signal and a second target signal in the first current signal and the second current signal, respectively, according to the current delay; determining the first target signal as the first current signal, and determining the second target signal as the second current signal; and
determine a target delay between the recorded signal and the reference signal according to the current delay corresponding to each current sampling rate.

Claim 20 (amended):  A method for determining a delay between signals, comprising: 
repeating following steps until each of preset sampling rates has been determined as a current sampling rate, wherein a first current signal at first is a recording signal, and a second current signal at first is a reference signal: 
determining a current sampling rate from the preset sampling rates, and determining a current delay between the first current signal and the second current signal according to the current sampling rate; and according to the current delay, determining a new first current signal corresponding to the first current signal and determining a new second current signal corresponding to the second current signal; and
determining a target delay between the recorded signal and the reference signal according to the current delay corresponding to each current sampling rate.




Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art of record, Fowler R. et al. ("Enhancing Echo Cancellation via Estimation of Delay," IEEE Transactions on Signal Processing, IEEE Service Center, New York, NY, vol. 53, no. 11, November 1, 2005, pages 4159-4168) discloses a method for determining a delay between signals, comprising: repeating following steps until each of preset sampling rates has been determined as a current sampling rate, wherein a first current signal at first is a recorded signal, and a second current signal at first is a reference signal: determining a current sampling rate, and processing the first current signal and the second current signal according to the current sampling rate; determining a current delay according to the processed first current signal and the processed second current signal; and determining a target delay between the recorded signal and the reference signal according to the current delay corresponding to each current sampling rate.  
However, Fowler fails to teach the combination of a method for determining a delay between signals, comprising: repeating following steps until each of preset sampling rates has been determined as a current sampling rate, wherein a first current signal at first is a recorded signal, and a second current signal at first is a reference signal: determining a current sampling rate from the preset sampling rates, and processing the first current signal and the second current signal according to the current sampling rate; determining a current delay according to the processed first current signal and the processed second current signal; determining a first target signal and a second target signal in the first current signal and the second current signal, respectively, according to the current delay; determining the first target signal as the first current signal, and determining the second target signal as the second current signal; and determining a target delay between the recorded signal and the reference signal according to the current delay corresponding to each current sampling rate.
Regarding independent claim 13, the prior art of record, Fowler, discloses an apparatus for determining a delay between signals, comprising: at least one processor; and a memory communicatively connected with the at least one processor; wherein, the memory stores instructions executable by the at least one processor, and the instructions are executed by the at least one processor to enable the at least one processor to: repeat following steps until each of preset sampling rates has been determined as a current sampling rate, wherein a first current signal at first is a recorded signal, and a second current signal at first is a reference signal: determining a current sampling rate from the preset sampling rates, processing the first current signal and the second current signal according to the current sampling rate; determining a current delay according to the processed first current signal and the processed second current signal; and determine a target delay between the recorded signal and the reference signal according to the current delay corresponding to each current sampling rate.  
However, Fowler fails to teach the combination of an apparatus for determining a delay between signals, comprising: at least one processor; and a memory communicatively connected with the at least one processor; wherein, the memory stores instructions executable by the at least one processor, and the instructions are executed by the at least one processor to enable the at least one processor to: repeat following steps until each of preset sampling rates has been determined as a current sampling rate, wherein a first current signal at first is a recorded signal, and a second current signal at first is a reference signal: determining a current sampling rate from the preset sampling rates, processing the first current signal and the second current signal according to the current sampling rate; determining a current delay according to the processed first current signal and the processed second current signal; determining a first target signal and a second target signal in the first current signal and the second current signal, respectively, according to the current delay; determining the first target signal as the first current signal, and determining the second target signal as the second current signal; and determine a target delay between the recorded signal and the reference signal according to the current delay corresponding to each current sampling rate.  
Regarding independent claim 20, the prior art of record, Fowler, discloses a method for determining a delay between signals, comprising: repeating following steps until each of preset sampling rates has been determined as a current sampling rate, wherein a first current signal at first is a recording signal, and a second current signal at first is a reference signal: determining a current sampling rate and determining a current delay; and determining a target delay between the recorded signal and the reference signal according to the current delay corresponding to each current sampling rate.  
However, Fowler fails to teach the combination of a method for determining a delay between signals, comprising: repeating following steps until each of preset sampling rates has been determined as a current sampling rate, wherein a first current signal at first is a recording signal, and a second current signal at first is a reference signal: determining a current sampling rate from the preset sampling rates, and determining a current delay between the first current signal and the second current signal according to the current sampling rate; and according to the current delay, determining a new first current signal corresponding to the first current signal and determining a new second current signal corresponding to the second current signal; and determining a target delay between the recorded signal and the reference signal according to the current delay corresponding to each current sampling rate.  The distinct features, as disclosed in independent claims 1, 13 and 20 render the claims allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL KIM whose telephone number is (571) 270-7697.  The examiner can normally be reached on Monday - Thursday, 8 AM - 4 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on (571) 272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL KIM/Primary Examiner, Art Unit 2654